Citation Nr: 0332905	
Decision Date: 11/24/03    Archive Date: 12/01/03

DOCKET NO.  96-41 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to a compensable rating for scars of the 
right leg, residuals of a shell fragment wound.  

2.  Entitlement to an increased rating for residuals of a 
concussion manifested by headaches, dizziness and anxiety, 
currently evaluated as 50 percent disabling.


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel



INTRODUCTION

The veteran served on active duty from August 1965 to June 
1969 and from March 1970 to September 1973.  

The issues addressed herein initially came before the Board 
of Veterans' Appeals (Board) on appeal from an April 1996 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Louisville, Kentucky.  The veteran 
testified at a videoconferencing hearing before the 
undersigned in April 1998 in connection with his appeal.  The 
Board remanded the case to the RO in September 1998 for 
additional evidentiary development and adjudication.  

When the case was before the Board in September 1998 the 
appeal included the additional issues of entitlement to 
service connection for post-traumatic stress disorder (PTSD) 
and entitlement to an effective date earlier than November 2, 
1995, for a disfiguring facial scar.  In August 1999 the RO 
granted service connection for PTSD and assigned a 30 percent 
rating from November 1995.  In March 2003 the RO assigned an 
earlier effective date of June 17, 1969, for a 10 percent 
rating for the facial scar and assigned an increased rating 
of 30 percent from August 30, 2002.  

By the August 1999 rating decision the RO raised the rating 
for concussion residuals from noncompensable to 50 percent 
from November 1995.  Despite the award of a partial increase 
in the rating for this disability, the issue of entitlement 
to an increased rating for that disability remains before the 
Board in light of the decision of the United States Court of 
Veterans Appeals (later renamed as the United States Court of 
Appeals for Veterans Claims) (Court) in AB v. Brown, 6 Vet. 
App. 35, 38 (1993), holding that a rating decision issued 
after a notice of disagreement which grants less than the 
maximum rating available does not "abrogate the pending 
appeal."  




FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claims, and has made all reasonable efforts 
to obtain and fully develop all evidence necessary for the 
equitable disposition of the claims.

2.  The veteran has a barely visible scar on his right knee 
measuring 3 cm in length, which is not tender or adherent, is 
not manifested by ulceration or break down, has no underlying 
tissue loss, and causes no limitation of function of the 
knee.  

3.  The RO scheduled the veteran for a VA neurological 
examination in August 2002 to determine the severity of his 
disability due to residuals of a concussion manifested by 
headaches, dizziness and anxiety, but the veteran failed to 
report to that examination without good cause shown. 


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for residual 
scars of the right leg secondary to a shell fragment wound 
injury have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. § 4.118, Codes 7803, 
7804, 7805 (as in effect before August 30, 2002); 38 C.F.R. 
§ 4.118, Codes 7803, 7804, 7805 (as in effect on and after 
August 30, 2002).  

2.  The veteran's claim for a compensable rating for 
residuals of a concussion manifested by headaches, dizziness 
and anxiety must be denied as a matter of law.  38 C.F.R. 
§ 3.655 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking an increased rating for a service-
connected shell fragment wound scar located on his right knee 
as well as an increased rating for service-connected 
residuals of a concussion manifested by headaches, dizziness 
and anxiety.  In the interest of clarity, the Board will 
initially discuss whether these issues have been properly 
developed for appellate purposes.  The Board will then 
address the issues on appeal, providing relevant VA law and 
regulations, the relevant factual background, and an analysis 
of the issues on appeal.  

I.  Veterans Claims Assistance Act

As a preliminary matter, the Board notes that on November 9, 
2000, the Veterans Claims Assistance Act of 2000 ("VCAA") 
was enacted.  Pub. L. No. 106-475, 114 Stat. 2096 (2000); see 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  The VCAA amended 
38 U.S.C.A. § 5103 to clarify VA's duty to notify claimants 
and their representatives of any information that is 
necessary to substantiate the claim for benefits.  The VCAA 
also created 38 U.S.C.A. § 5103A, which codifies VA's duty to 
assist and essentially states that VA will make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim.  See 38 C.F.R. 
§ 3.159 (2002). 

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).  Second, VA 
has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2002).  

In this case, the Board finds that VA has complied with the 
duty-to-assist requirement of the VCAA.  It does not appear 
that there are any outstanding records that are relevant to 
this appeal.  The RO has obtained the veteran's service 
medical records as well as all outstanding VA outpatient 
treatment reports.  The veteran indicated that he received 
treatment for his service-connected disabilities at Pathways 
Hospital and King's Daughters Hospital.  In correspondence 
dated October 1998, however, Pathways Hospital indicated that 
the veteran had not been seen there since 1985 and that all 
treatment records over seven years old had been destroyed.  
See VCAA at 2097-98 (stating that the efforts to obtain 
outstanding relevant records shall continue until the records 
are obtained unless it is reasonably certain that such 
records do not exist or that further efforts to obtain those 
records would be futile.)  King's Daughters Hospital did not 
respond to the RO's October 1998 request for records.  
However, records from that facility are among those received 
from the Social Security Administration.  

Pursuant to the Board's remand, the RO scheduled the veteran 
to undergo VA examinations to determine the nature and 
severity of the disabilities at issue.  The veteran's scar 
was examined by VA in September 2002, which appears to be 
adequate for rating purposes.  The RO also scheduled the 
veteran for a neurological examination in August 2002 to 
determine the severity of his concussion residuals; however, 
the veteran failed to report to that examination and provided 
no explanation for his nonappearance.  Under these 
circumstances, no additional development is required.  See 
38 C.F.R. § 3.655; see also Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991) (holding that, if a veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence).  

The Board further observes that the discussions in the rating 
decisions of April 1996, December 1998, and August 1999; the 
statements of the case issued in May 1996 and March 1997; the 
supplemental statements of the case issued in March 1997 and 
March 2003, as well as various letters by the RO and the 
Board have informed the veteran of the information and 
evidence necessary to substantiate his claims.  Pursuant to 
the Board's September 1998 remand, the veteran was notified 
of the evidence he was expected to obtain and which evidence 
VA would obtain.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002).  The veteran also was notified of the 
applicable provisions of the VCAA as well as the recently 
revised skin regulations. 

The Board therefore concludes that the veteran has been 
notified of the evidence and information necessary to 
substantiate his claims and has been notified of VA's efforts 
to assist him.  See Quartuccio, supra.  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating the claims.  As such, further development is 
not necessary to meet the requirements of 38 U.S.C.A. §§ 5103 
and 5103A.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (remands which would only result in unnecessarily 
imposing additional burdens on the VA with no benefit flowing 
to the veteran are to be avoided).  Accordingly, no further 
notification or duty to assist development is required and 
the Board may proceed to consider the veteran's appeal.  

II.  Scar of the Right Leg

In a December 1969 rating decision, the RO granted service 
connection for residual scars of the right leg secondary to a 
shell fragment wound injury and assigned a noncompensable 
(zero percent) evaluation.  The veteran now claims that his 
scars warrant a compensable evaluation.  For the reasons set 
forth below, the Board finds that the preponderance of the 
evidence is against the veteran's claim. 

At an April 1998 hearing, the veteran testified that the 
injury responsible for his scars also caused deep venous 
thrombosis in the right lower extremity.  In an August 1999 
rating decision, however, the RO specifically denied service 
connection for deep venous thrombosis of the right lower 
extremity.  Since the veteran did not appeal that decision, 
it is not before the Board at this time.  

The Board also notes that the RO granted service connection 
for arthritis of the right knee and assigned a noncompensable 
evaluation.  Therefore, any functional impairment related to 
the veteran's arthritis will not be considered in evaluating 
the veteran's scar.  See 38 C.F.R. § 4.14.

A.  Factual Background

The veteran was afforded a VA examination in December 1995 to 
determine the nature and severity of his scars.  At that 
time, the examiner observed only one scar measuring 2 cm to 3 
cm on the veteran's right lateral leg below the knee.  He 
also observed some swelling in the right leg, which he 
explained was unrelated to the injury that had caused the 
scar and was due to deep venous thrombosis.  Color 
photographs of the scar were associated with the examination 
report.  The assessment was "Superficial scar of the right 
lower extremity, significant residuals with this."  However, 
the examiner did not indicate what significant residuals were 
related to the scar, as no objective findings were noted.  

At a VA general medical examination in November 1996, the 
examiner observed arthroscopic scars on the right knee, which 
were described as "well-healed, flesh-colored, nontender, 
and nonphotographable."  At a VA orthopedic examination in 
December 1996, the veteran was diagnosed as having minimal 
osteoarthritis of the knees related to aging.  No symptoms 
related to the scar on the right leg were reported. 

The veteran was examined by VA in September 2002 to assess 
the nature and severity of his scars.  The examiner stated 
that the scar on the veteran's right knee was hard to 
identify.  He described it as a slightly oblique scar 
measuring 3 cm in length.  The texture was normal, with no 
tenderness or adherence and no elevation or depression.  
There was no underlying tissue loss and no ulceration or 
breakdown.  There was also no inflammation, edema or keloid 
formation.  The scar was pale and blended in with the 
surrounding skin.  The examiner found no limitation of 
function from the scar.  

B.  Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Separate 
Diagnostic Codes identify the various disabilities.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  See 38 C.F.R. § 4.3.  

During the course of the veteran's appeal, regulations 
pertaining to the skin were revised, effective August 30, 
2002.  See 67 Fed. Reg. 49,590 (2002).  When a law or 
regulation changes while a case is pending, the version most 
favorable to the claimant applies, absent congressional 
intent to the contrary.  Karnas v. Derwinski, 1 Vet. App. 
308, 312-313 (1991).  The VA General Counsel has held that 
where a law or regulation changes during the pendency of a 
claim for increased rating, the Board should first determine 
whether the revised version is more favorable to the veteran.  
In so doing, it may be necessary for the Board to apply both 
the old and new versions of the regulation.  If the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g), can be 
no earlier than the effective date of that change.  The Board 
must apply only the earlier version of the regulation for the 
period prior to the effective date of the change.  VAOPGCPREC 
3-2000 (2000).

The Board notes that the veteran was provided with notice of 
the change in the rating criteria in a supplemental statement 
of the case issued in March 2003, and was given the 
opportunity to provide additional evidence or argument.  The 
only response was a Written Brief Presentation by the 
veteran's representative.  Accordingly, there is no prejudice 
to the veteran in the Board's adjudication of the claim under 
both sets of rating criteria.  Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).

Under the rating criteria in effect prior to August 2002, 
Diagnostic Code 7803 provided a 10 percent rating for scars 
that were superficial, poorly nourished, with repeated 
ulceration.  Under Diagnostic Code 7804, a 10 percent rating 
was warranted for scars that were superficial, tender and 
painful on objective demonstration.  Under Diagnostic Code 
7805, other scars were to be rated on the limitation of the 
part affected.  38 C.F.R. § 4.118, Diagnostic Code 7803, 
7804, 7805.

Under the newly revised criteria, a 10 percent rating is 
provided for scars, other than the head face, or neck, that 
are deep or that cause limited motion in an area or areas 
exceeding 6 square inches (39 square centimeters); a 20 
percent rating is warranted for area or areas exceeding 12 
square inches (77 square centimeters); a 30 percent rating is 
warranted for an area or areas exceeding 72 square inches 
(465 square centimeters); and a 40 percent rating is 
warranted for an area or area exceeding 144 square inches 
(929 square centimeters).  Scars that are in widely separated 
areas, as on two or more extremities or on anterior and 
posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with 38 C.F.R. § 
4.25.  A deep scar is one associated with underlying soft 
tissue damage. 67 Fed. Reg. 49,590 (2002) (to be codified at 
38 C.F.R. § 4.118 (Diagnostic Code 7801)).

A 10 percent rating is also warranted for scars, other than 
the head, face, or neck, that are superficial and that do not 
cause limited motion that are of an area or areas of 144 
square inches (929 square centimeters) or greater.  Scars in 
widely separated areas, as on two or more extremities, or on 
anterior and posterior surfaces of extremities or trunk, will 
be separately rated and combined in accordance with 38 C.F.R. 
§ 4.25.  A superficial scar is one not associated with 
underlying soft tissue damage.  67 Fed. Reg. 49,590 (2002) 
(to be codified at 38 C.F.R. § 4.118 (Diagnostic Code 7802)).

Under Diagnostic Code 7803, superficial, unstable scars 
warrant a 10 percent rating.  An unstable scar is one where, 
for any reason, there is frequent loss of skin over the scar.  
A superficial scar is one not associated with underlying soft 
tissue damage.  67 Fed. Reg. 49,590 (2002) (to be codified at 
38 C.F.R. § 4.118 (Diagnostic Code 7803)).

Under Diagnostic Code 7804, a 10 percent rating is assigned 
for superficial scars that are painful on examination.  The 
revised criteria of Diagnostic Code 7805 are essentially the 
same as the former criteria for Diagnostic Code 7805, both of 
which provide that scars are to be rated on the limitation of 
the affected part.  67 Fed. Reg. 49,590 (2002) (to be 
codified at 38 C.F.R. § 4.118 (Diagnostic Code 7805)).

C.  Analysis

Applying the above criteria to the facts of this case, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for a compensable rating for his right 
leg scar.  First, a compensable rating is not warranted under 
the pre-August 2002 criteria.  The veteran's scar has been 
characterized as barely visible, well healed, and not 
disfiguring, and there is no evidence that it is poorly 
nourished with repeated ulceration.  Thus, a compensable 
rating under Diagnostic Code 7803 is not warranted.  
Likewise, a compensable rating under Diagnostic Code 7804 is 
not warranted, as there is no evidence that the scar is 
tender or painful upon objective demonstration.  The 
veteran's complaints of pain appear to be related to his 
service-connected arthritis of the right knee or to his 
nonservice-connected deep venous thrombosis of the right 
lower extremity.  Furthermore, a VA examiner in September 
2002 specifically stated that the veteran's scar was not 
symptomatic and caused no functional impairment of the knee.  
As such, a compensable rating under Diagnostic Code 7805 is 
not warranted.

In addition, a compensable rating is not warranted under the 
revised rating criteria. A compensable rating is not 
warranted under Diagnostic Code 7801 because there is no 
indication that the scar is deep or causes limited motion in 
an area exceeding 6 square inches.  A compensable rating is 
not warranted under Diagnostic Code 7802 because there is no 
indication that the scar is of an area or areas of 144 square 
inches or greater.  The veteran's barely visible scar 
measures only 3 cm in length.  A compensable rating is also 
precluded under Diagnostic Codes 7803 and 7804 as there is no 
indication that the scar is unstable or painful on 
examination. Finally, as indicated above, there is no medical 
evidence that the scar has produced functional impairment of 
the right knee.  As such, a compensable rating under 
Diagnostic Code 7805 is not warranted. 

The Board recognizes that residuals of shell fragment wounds 
may be entitled to separate ratings under 38 C.F.R. § 4.73 
due to muscle damage and under 38 C.F.R. § 4.124a due to 
neurologic impairment.  However, nothing in the record 
indicates that the veteran meets the criteria for a separate 
compensable rating under either code provision.  See Esteban 
v. Brown, 6 Vet. App. 259, 261 (1994).  Neither muscle nor 
tissue loss related to the scar has been identified.  
Moreover, service connection for deep venous thrombosis was 
denied by the RO in an August 1999 rating decision.  
Therefore, a disability rating under 38 C.F.R. § 4.124a or 38 
C.F.R. § 4.73 is not warranted.

In conclusion, the Board finds that the preponderance of the 
evidence is against a compensable rating for the veteran's  
residual scar of the right leg secondary to a shell fragment 
wound injury and that the benefit of the doubt rule therefore 
does not apply.  38 U.S.C.A. § 5107(b) (West 1991 & Supp. 
2002).  Accordingly, the appeal for a compensable rating for 
this disability is denied.

III.  Residuals of a Concussion 
Manifested By Headaches, 
Dizziness and Anxiety

The April 1996 rating decision denied the veteran's claim for 
a compensable rating for residuals of a concussion.  In an 
August 1999 rating decision, however, the RO granted an 
increased rating of 50 percent for this disability, effective 
November 1995.  Therefore, the issue on appeal is entitlement 
to a rating in excess of 50 percent.  

Pursuant to the Board's remand, the RO scheduled the veteran 
for a VA neurological examination in August 2002 to determine 
the nature and severity of his disability due to residuals of 
a concussion.  However, the veteran failed to appear to that 
examination and offered no explanation for his absence. 

Regulations provide that when entitlement or continued 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination or reexamination, and a 
claimant, without good cause, fails to report for such 
examination or reexamination, action shall be taken in 
accordance with paragraphs (b) or (c) of 38 C.F.R. § 3.655, 
as appropriate.  See 38 C.F.R. § 3.655(a); Engelke v. Gober, 
10 Vet. App. 396, 399 (1997).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  When a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  See 38 C.F.R. § 3.655(b).  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit that was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  Id.  (Emphasis added).

In this case, the Board has no choice but to deny the 
veteran's claim for an increased rating for residuals of a 
concussion.  Reexamination was necessary to determine whether 
an increased rating was warranted, and the veteran has 
neither claimed nor presented evidence to show that there was 
good cause for his failure to appear for the VA examination 
scheduled pursuant to the Board's remand.  The Court has held 
that a veteran is expected to cooperate with VA in the 
development of his or her claim, and the VA's statutory duty 
to assist does not relieve a claimant entirely from the 
obligation that he assist himself.  The "duty to assist is 
not always a one-way street." Wood, 1 Vet. App. at 193.  If 
the veteran attempts to raise a future claim, he must be 
prepared to meet the requirements of 38 C.F.R. § 3.655 by 
cooperating with the VA's efforts to provide an adequate 
medical examination.

In conclusion, the Board finds that it is unable to grant a 
rating in excess of 50 percent for the veteran's service-
connected concussion residuals, given the veteran's failure 
to appear for a VA examination.  As the disposition of this 
claim is based on the law and not the facts of the case, the 
claim must be denied due to lack of entitlement under the 
law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  






ORDER

A compensable rating for residual scars of the right leg 
secondary to a shell fragment wound injury is denied.

An evaluation in excess of 50 percent for residuals of a 
concussion manifested by headaches, dizziness and anxiety is 
denied.



	                        
____________________________________________
	Richard L. Shaw
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

